Title: To Alexander Hamilton from William Ellery, 18 October 1790
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] October 18, 1790. Encloses a provisional contract made with William Martin “in conformity to your letter of the 27th of Sept.” Requests opinion whether, under the provisions of “The Act to provide more effecty. for the Collection of the Duties on goods &c,” duties are to be repaid on “Goods &c of the growth or manufacture of the United States or of this State … exported to a foreign Country before this State had become a member of the Union, and … since that event … brought back and the duties paid in this Office on their importation.” Acknowledges receipt of Hamilton’s letter of October 6. States: “I … have written to Jabez Bowen Esqe. informing him that I was ready to deliver to him or his order the Books, Documents, Checks and papers in my hands relative to the late Continental Loan Office in our State.”
